Case 1:20-cv-00200-JSR Document 142 Filed 08/13/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARNEGIE INSTITUTION OF WASHINGTON
and M7D CORP.,

Plaintiffs,
20-cv-200 (JSR)
~y~
FINAL JUDGMENT
FENIX DIAMONDS, LUC,

Defendant.

JED S. RAKOFF, U.S.D.d.

Final judgment is hereby entered in this case, as the parties’
remaining claims and counterclaims have been dismissed. See ECF
Nos. 133, 140, 141. The schedule for briefing Fenix’s remaining
motion for attorney’s fees is set as follows: opening brief to be
filed by August 30, 2021, opposition brief by September 20, 2021,

and reply brief by October 4, 2021.

 

SO ORDERED.
Dated: New York, NY QA LW
Aug (4, 2021 JEW S. RAKOFFY U.S.D.d.
